Siiekwood, J.
— Action by plaintiff, through his next friend, to recover $25,000 for personal injuries received by him on the seventeenth day of April, 1886, in alighting from a train of defendant’s cars near Holmes street, in Kansas City, Missouri. The claim of the plaintiff was that he was permanently injured by the cars running over his left arm, bruising and lacerating the same. The verdict of the jury was for the sum of $8,500. The answer of the defendant was a general ■denial, as well as a plea of contributory negligence. There was testimony to sustain the theory of the plaintiff’s case, and testimony of a contrary effect. At the time of the accident the plaintiff was between nine and ten years of age.
The petition, omitting formal parts, is as follows : “ That on arriving at Eighth- and Holmes street, aforesaid, defendant, at the request of plaintiff, stopped the cars for the purpose of permitting plaintiff to alight th erefrom, but that defendant, wholly neglecting and disregarding its duty in that behalf, in not using proper care and caution in managing and operating its said cars, carelessly, recklessly, negligently and wantonly permitted said car, upon which plaintiff was at said time a passenger, to be put in motion while plaintiff was in the act of leaving the car, and without giving him a reasonable time to alight safely therefrom, whereby plaintiff was thrown under the car, the wheels of which passed over plaintiff’s left arm, tearing, lacerating, fracturing and mangling same, and plaintiff was otherwise bruised, wounded and injured; and also, by means of the premises, plaintiff became and was sick, sore, lame and disordered, and so continued for a long space of time, during which said time plaintiff suffered and *274underwent great bodily pain and mental anguish; that said injuries resulted to plaintiff wholly on account of the negligent, careless, reckless and wanton conduct of defendant in suddenly starting its said car while plaintiff was in the act of getting off same, as aforesaid, and that, by reason of said injuries, plaintiff has been prevented from performing manual labor as heretofore, and is by said injuries otherwise greatly injured, and lixs health permanently impaired, and is rendered a cripple during his natural life, and unfit for the performance of manual labor during the same. Wherefore, plaintiff prays judgment for $25,000 (twenty-five thousand dollars ), with costs.”
The answer is a general denial, and a plea of contributory negligence ; and the reply, a general denial of the new matter in the answer.
As there is no dispute as to the correctness of defendant’s abstract as to the evidence adduced, that evidence will be accepted and inserted here (except that portion which relates to the plaintiff’s competency, which will be sufficiently noticed in the opinion). That evidence is the following :
The plaintiff, Albert Ridenhour, testified: “I will be ten years old next January. Live on Charlotte street. I had been at work for a man by name of Mr. Henry for about a week. He kept a fruit stand at the corner of Sixth and Delaware. My folks lived on Charlotte street, where they are living now. They moved there on the Saturday evening before I was hurt. I had been at work that day for the gentleman by whom I was employed. About five o’clock, I started home. I went to the junction at Ninth street, and got on the cars. They were going towards Woodland avenue. I went in the gripcar, and remained there during the whole ride. I saw the conductor, and held up my hand, and told him I wanted to get off, ]ust before I got to Holmes street. He rang the bell for the car to stop, and I started to get off ; and he started up before I got off, *275just as I had one foot off the step, and hand hold of the handle of the car. The car did not come to a full stop. It started with a jerk, and throwed me off ; and my left arm went under the wheel, and it ran over my arm. The conductor was on the platform. I had on a fur cap. This is the one (showing witness a fur cap). Yes, sir ; I was-barefooted, and had on that cap. (Witness takes off his coat, and makes a profert of his arm.) I cannot stretch out my fingers. I was taken to Mr. Newman’s store, at the corner of Eighth and Holmes. I had been there before, and know the way home. from this point. My arm and my back pained me severely. Dr. Rieger, the company’s surgeon, attended on me. I suffered pain for four weeks.”
“ Q. State to the jury whether or not you have suffered since, — whether or not you suffer now at any time?” (Objected to by defendant’s counsel. Objection overruled by the court. The defendant, then and there, by its counsel, duly excepted.) “My. arm hurts yet, right there on the bone. I am awakened at night with pain.”
On cross-examination, witness. testified : “I had been working for Mr. Henry about a week. It was after eight o’clock in the evening that I left his place, on the day of the accident. I had never worked for him before. Ma had washed for him. I never worked for anybody before. It is half a block from Eighth to Charlotte. It is the first house. I went into the passenger-car, and found that full, and then went into the gripcar, and took a seat right close to the gripman. The conductor came around when, the car was near Holmes street. It was near Holmes street that I told him I wanted to get off at Holmes-. I had been up to that store that morning, and knew the way from there home. I was afraid I could not find my way from Charlotte street. I can see the cable cars from our house, and our house from the cable cars. I had been to Eighth and Charlotte before, and knew the streets around there. Had never *276been at the grocery store before. When I told the conductor I wanted to get off at Holmes street, he was out on the platform of the other car. I did not call out to him. I just held up my hand, and he seen me. I told him I wanted to get off. He rang the bell. The car did not stop right .still. It just slacked up. I went out to the door to get off ; and, just as I had one foot off, they gave a jerk, and started right up. I attempted to get off the platform of the other car, on the south side. I had hold of the railing with the right hand. The cars gave a sudden jerk, and I fell off, and was run over by the two hind wheels of the car. I got up, and went over on the south side, and laid down on a little mound. A colored boy came along, and took me to Mr. Newman’s store ; and Mr. Newman took me, and wrapped my arm up. I did not see any other person I knew except Mr. Newman and the colored boy. A man living on Delaware street helped to wrap up my arm. He was a tall man. Dr. Rieger was the only surgeon that waited on me. I was out of the house about four weeks after the accident. I do not know what an oath is. I do not know what swearing is. I do not know what swearing in court is.”
Henry Eft testified: “lam in the fruit business ' on the south side of Sixth street, right on the corner of West Sixth. I had the plaintiff employed about one week. I paid him fifty cents a day, and his board. He was perfectly honest, and polite to the people. Saw him the day of the accident, when I closed up my stand. I wanted him to go home with me. It was between seven and eight. I gave him a dime. After closing up, I went with him to Ninth street and Main. He had the dime in his hand when he got on the car. I did not hear anything more about it until the next morning.”
Mary Jones testified: “I live on Thirteenth and Charlotte. The first time I saw plaintiff was on the car, on Sunday evening. He got on at Ninth and Main. He had a fur cap on and was barefooted. I was *277out for a Sunday evening ride. I got on at Charlotte and Eighth. Rode to West Kansas, and on my way back, near Walnut and Eighth, I first saw the boy. I was sitting on the south side of the gripcar, near the grip-man. I was in the front end of the car. The boy was right in front of me, on the north side of the car, in the corner. The gripman or conductor came in, and said something to the boy, and he got up, and went out. This was near Holmes street. The car kind of jerked up. It did not stop before it started again. The car stopped. It looked like it had run over something. The conductor and gripman left the car. I do not know whether they got off or not. They came in a second, and said there was a little rock on the track. I cannot say whether this was at Holmes or Charlotte street. I guess it was at the corner of one of the streets. I never heard any bell ring for the train to stop.”
J. W. Jackson testified: “I have been a practicing physician and surgeon for about twenty-eight years, and am in the employ of the Wabash railroad company. I have examined the arm of the boy. I do not think he will ever have perfect use of it. I regard the injury as permanent. The injury has severed the nervous connection, and resulted in paralysis of the extension muscles. The muscles that extend the fingers are paralyzed. It contracts the fingers clown. I made the examination in June. The working of the elbow joint is not impaired. He has but little power of pressure in the two larger fingers. He has the use of his arm in the elbow joints.”
Fielding Hyson testified : “ I have been working for Mr. Biddle since the tenth of May, attending to his horses, and doing general housework. I first saw the plaintiff between Main and Walnut streets. I was on the cars with Miss Jones. We were on our way back to Charlotte street. Miss Jones said: ‘Look at that little boy in here with a fur cap, and barefooted.’ He sat down in the northeast corner of the gripcar.' The northwest corner of the gripcar he came in and sat *278down. He remained there until we got very near to Charlotte street. We noticed the boy get up. He spoke to the conductor, and he and the conductor went out of the door. The car hardly checked up from going fast. It did not come to a stop, and then it started up again; and then we stopped all at once, and the conductor and gripman ran out. I went to the door, and they jumped aboard, and started on. The car did not stop. It slackened up, and then started up again really fast, and then stopped again all at once. The car went twenty or thirty yards before it stopped. I am positive the car did not stop at the time the boy went out to get off. The boy was in the northwest corner of the car. I am certain of this. I was in the southeast corner. I do not know whether the conductor rang the bell or not. there were three colored persons in the car. That was all. The accident occurred between eight and nine o’clock.”
Josh Emmons testified : “ I was on corner of Eighth and Holmes streets. I saw the cars ; they slacked up, then they gave a sudden jerk and moved off. I saw a little boy get up and go to the corner of Mr. Ryan’s house, and he laid down on a little bank where they had blue grass. I picked up his cap and took it to him. I asked him how he got hurt. He said he wanted to get off, and the car kind of slacked up, and gave a sudden jerk, and jerked him off, and he threw his hand out, and then the conductor did not stop for him. I took him to Mr. Newman’s store. He was groaning and bleeding. Mr. Newman wrapped his arm up.”
Joseph Newman: “I live on northeast corner of Eighth and Holmes ; the boy was brought into my store. He told me he got hurt by getting off the cable car; that the gripman did not slack enough for him to get off; that he told the conductor to let him off; that the car slacked but did not stop; that he was in the act of stepping off of the car and it gave a jerk, a sudden jerk; *279lie suffered a good deal; I heard him groan and I gave him water.”
Sarah Jane Allen: “lam mother of the boy; he suffered about four weeks ; it seemed like his back and side hurt him a good deal; he was confined to the house about four weeks; his back and side and arms still hurt him.”
William H. Lucas: “The Kansas City Cable Railway Company was operating the road at the time of the accident, the defendant in the present action.”
This was all the evidence offered for plaintiff, after which defendant’s counsel demurred to the. plaintiff’s case, which was as follows:
“Although the jury may believe all the evidence introduced by plaintiff they will find the ■ issues for defendant,” which instruction the court refused, to which refusal of the instruction thus asked, the defendant by its counsel then and there excepted at the time.
The defendant offered the following testimony:
J. H. Rieger: “I am surgeon of the cable road. On April 18, between half past eight and nine o’clock I was notified that a boy was hurt. I went to see him ; I found him at his home between Seventh and Eighth on Charlotte street; I examined his injuries which were on his left arm above and below the elbow ; above the elbow the spot appeared somewhat torn and bruised, and below the elbow there was a long wound and the wound and the muscles were likewise torn and bruised, as well as the skin. I attended the boy until he recovered, at the instance of the company; furnished all the attendance there was, and neither the boy or his parents were charged for it. The injury appearing below the elbow, the ulna nerve was tom into and the nerve of this little finger, and the finger containing the ring; these two fingers are contracted in that shape. It will probably be permanent, but there is some question being raised in the surgical world, in regard to where a *280nerve is cut, whether nerves that • supply other parts adjacent do not furnish some nervous force, and give some movement; the flexor and extensor muscles are somewhat injured. Tie made four different statements as to how he was hurt. First. He told me he was on the steps of the car, and a sudden jerk of the car threw him off; he then told me that, in stepping in between the two cars, he fell in'between the cars, and the cars went over him. This second conversation was that night or about two o’ clock the next day ; after that he stated that he was unacquainted with that part of the town; that his lándmark was the store on Holmes streetthat he was on the step waiting until he came to that place when a sudden jerk of the car threw him off; the next statement was that he told the conductor to stop ; before he could get off, the jerking of the car threw him off. The nature of his injuries lead me to believe the second one was correct. He told me he was standing on the steps of the coach, that is, the passenger car; he was rational when he told me about the accident.”
R. J. Ritterhouse: “I was conductor on the train on which it was claimed a boy was hurt, and first learned the fact as I returned from the eastern terminus of the road. Mr. Rodgers got on my train and asked me how it happened that I hurt a boy at Holmes street. I told him that was the first I had heard of the accident ; that there was not any boy on my train that had wanted to get off at Holmes street; there was no boy on my train as I went east. 1 saw several boys around the corner of Holmes street, but could not recognize them it being about dusk ; I stopped at Charlotte street. There were several colored people that wanted to get off at Charlotte street; did not stop at Holmes or between Holmes and Charlotte. The travel was light at that time in the evening, and if anyone had told me they wanted, to get off at Holmes street I would have recollected it. I am still in the employ of the defendant.’’,
*281A. Rodgers, Assistant Superintendent' Kansas City Cable Company: “ On seventeenth of last April I was going out on the line ; I was on the train behind the one it was claimed the boy was hurt on. At Holmes street the wife of the gentleman that keeps the grocery store came out and hallooed that we had run over a little boy. I asked her what train; she said that train up there, that was about between Harrison and Troost; they were taking him into the store. Dr. Wood came and bound up his arm; we took him home. Dr. Rieger came and dressed the wound. I asked the boy how he got hurt; he said he was standing on the front platform, on the step, holding onto the railing next to the car, what we call the dashboard, and he sáid a jerk of the car knocked him off and he fell. Then he told me afterwards that he was standing on the step and he fell off. I made inquiry of everyone about there, if anybody had seen it, and there was nobody had seen him when he vras hurt but that colored boy.”
Whereupon the plaintiff prayed the court to instruct the jury as follows :
“1. If the jury find from the evidence that plaintiff was a passenger on defendant’s cars, that the agents and servants of defendant in charge of said car knew at what point plaintiff desired to alight and that, when they reached said point, said agents and servants of defendant did not stop a sufficient length of time to permit the plaintiff, acting with reasonable care and diligence for one of his years, to alight in safety from said cars, and that by reason thereof the plaintiff in attempting to alight was thrown from said car and injured, then he is entitled to recover.
“2. Negligence cannot be imputed to one who has not sufficient capacity or discretion to understand danger, and use proper means to guard against it, and the mere fact that plaintiff was on the steps, if he was there, when there was room inside, does not absolve defendant from liability, and whether the steps were a mora *282dangerous place than inside the car, and if so whether plaintiff had at the time sufficient capacity and discretion to understand that it was the more dangerous, are questions that the jury must determine under all the facts and circumstances in proof.
“'3. If the jury find for plaintiff they will assess his damages at such sum as in their judgment he may be entitled to, under the facts proven and instructions given, not exceeding, however, $25,000, and in fixing the amount of such damages they will take into consideration his age and condition in life, the nature and extent of the physical injuries inflicted, whether the same are permanent or only temporary, and the bodily pain, and mental anguish, and any and all such damage, which it appears from the injury will reasonably result to him from such injuries in the future.”
Which instructions the court gave as prayed, and to the giving of which the defendant by its counsel then and there excepted at the time.
The defendant upon its 'part prayed the court to instruct the jury as follows :
“1. On the pleadings and testimony the jury are instructed to find for the defendant.
“2. If the jury believe from the testimony that any witness has wilfully sworn falsely to any material fact then they are at liberty to disregard the whole of the testimony of said witness.
“3. In considering the testimony of a witness the jury are at liberty to determine whether any witness has not the capacity to distinguish between right and wrong, and if the jury believe from the conduct of any witness that he has not such capacity then they will disregard the testimony of such witness.
“4. Unless the jury believe from the testimony that the plaintiff was in the car or train of defendant at the time he was injured, the finding will be for defendant-”
*283The court gave instructions, numbered 2 and 4 and refused numbers 1 and 3 ; to the action of the court, in refusing said instructions 1 and 3, defendant then and there excepted at the time.
I. The evidence tended to support the claim of plaintiff, and this disposes of the defendant’s demurrer to that evidence.
The statement made in the petition that the defendant “stopped” the cars for the purpose of permitting plaintiff to alight therefrom is only the statement of a matter of inducement, and no negligence is charged in doing that act. That negligence charged consists in permitting the car to be put in motion while plaintiff was in the act of leaving the car. There was, therefore, no failure of proof, and no variance between the facts alleged and those proven ; and, if there was, the conclusive answer to such a contention is that defendant did not take advantage of the supposed variance in the manner pointed out by the statute, as no affidavit was filed, stating that defendant had been misled. R. S. 1879, sec. 3565; Turner v. Railroad, 51 Mo. 501; Clements v. Maloney, 55 Mo. 352 ; Waldhier v. Railroad, 71 Mo. 514; Ely v. Porter, 58 Mo. 158 ; Bank v. Wills, 79 Mo. 275 ; Olmstead v. Smith, 87 Mo. 607.
II. A majority of the court are of opinion the instructions given in behalf of the plaintiff are correct, and that the damages recovered were not excessive. I do not concur on either of these points. I regard the instructions faulty under the ruling of this court in Eswin v. Railroad, 96 Mo. 290, and that the damages were far in excess of being compensatory, — all that plaintiff, under the evidence, was entitled to recover.
Black, J., concurs with me.
Judgment affirmed.